OPINION
FRYE, District Judge:
The matter before the court is the motion (#72) of defendant/counterclaim plaintiff, Timber Falling Consultants, Inc. (TFC), for leave to join Beijing Ever Bright Ind. Co. (Ever Bright), Zhu Yuanchang, Eugene Wang, James Yang, Francis Tong, and Peacock Manufacturing Company, Inc. as counterclaim defendants.
DISCUSSION
Richmark Corporation (Richmark) filed an action against TFC for breach of a contract to provide logs for shipment to China. TFC filed a counterclaim against Richmark on numerous contract and tort theories. TFC now seeks leave to join additional individuals and corporations who allegedly participated in the torts alleged in TFC’s counterclaim.
Richmark opposes the motion on the grounds that the addition of the new parties will complicate the case and require extensive additional discovery. However, Richmark stipulated to allowing TFC to file its counterclaim against Richmark, which covers most of the same facts and theories as the allegations against the new parties. Therefore, to deny this motion would not significantly limit the issues in the case or the scope of discovery.
The motion of defendant/counterclaim plaintiff, TFC, for leave to join additional parties (#72) is granted.